Citation Nr: 1546061	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  08-39 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether referral for extraschedular consideration is warranted for bilateral hearing loss since November 12, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from February 1943 to June 1945.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned at an October 2010 hearing.  A transcript of the hearing is of record.

The Board considered and denied the instant appeal in a September 2014 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a June 2015 order, granted a Joint Motion for Remand (Joint Motion), vacating the September 2014 Board decision and remanding the appeal for additional consideration.  The Veteran's appeal is again before the Board for appellate review.

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included any evidence pertinent to the appeal in the decision therein.


FINDING OF FACT

Since November 12, 2012, the Veteran's bilateral hearing loss disability, alone or in conjunction with other service-connected disabilities, has not presented an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

Since November 12, 2012, the criteria for referral of the Veteran's bilateral hearing loss disability for extraschedular consideration have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2008 and October 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  Moreover, during the October 2010 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Analysis

The issue before the Board is whether referral for extraschedular consideration for bilateral hearing loss since November 1, 2012 is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

In December 2012, the Veteran reported that he had difficulty hearing people directly in front of him.  During his April 2013 VA examination, the Veteran's wife expressed that he was "literally deaf. " She maintains that he cannot hear the phone ring, people on the phone and/or the doorbell.  It was also reported that he had difficulty hearing in restaurants and that if there are two or more people in the room he is "locked out."  

The April 2013 audiological evaluation revealed an average right ear pure tone decibel loss of 60 with speech recognition of 64 percent.  This corresponds to a numeric designation of Level VI hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 61 with speech recognition of 68 percent.  These findings are consistent with Level V hearing in the left ear.  The VA examiner found that the Veteran had moderate to moderately severe hearing loss in the right ear and a moderate to severe hearing loss in the left ear.  The Board also notes that the VA examination included discussion of the Veteran's reported functional impacts which include difficulty hearing female voices.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

While the evidence demonstrates that the Veteran has bilateral hearing loss, referral for extraschedular consideration since November 12, 2012 is not warranted.  In reaching this conclusion, the Board has carefully compared the level of severity and symptomatology of the Veteran's service connected bilateral hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of difficulty hearing people in front of him and in restaurants and his difficulty hearing the phone ring, his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  Martinak, 21 Vet. App. 455.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations, even in the presence of background noise.  While the Veteran indicated to the VA examiner that he had difficulty hearing female voices, the Board finds that such is contemplated by the speech recognition scores that are part of the applicable criteria. 

In sum, the manifestations of the Veteran's hearing loss are contemplated by the schedular criteria.  Additionally, the evidence does not reflect that the Veteran's hearing loss has caused frequent hospitalization.  Although he reported that his hearing loss caused occupational difficulties when he was employed, there is no showing it caused marked interference with employment.  The Board finds the Veteran has not described any additional, unusual symptomatology for his disability on appeal that is not already contemplated by the schedular rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and the diagnostic code provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, the symptoms associated with the service connected bilateral hearing loss disability are contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In this case, however, even after applying the doctrine of reasonable doubt, the Board finds the instant case is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  In addition to hearing loss, the Veteran is service-connected for tinnitus, benign paroxysmal vertigo, and Bell's palsy paralysis, left side of the face.  

Upon reviewing the medical and lay evidence of record, the Board notes there is no treatment related to Bell's palsy of the left side of the face during the appeal period.  Furthermore, the Veteran has reported he experiences vertigo less than one time per month, mostly when he awakens and attempts to get out of bed, with each instance lasting less than one hour.  See August 2013 VA examination report.  In addition, the Veteran experiences tinnitus only intermittently, occurring one to four times per month and lasting lest than one hour.  Id.  Considering such symptomatology, together with bilateral hearing loss, the Board finds that the Veteran's symptomatology is adequately contemplated by the respective rating criteria.  There is no disability that can only be attributed to the combined effect of multiple service-connected conditions, and the combined effect of these disabilities is not "exceptional."  See Johnson, 762 F.3d at 1363, 1365.  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

Referral for extraschedular consideration for bilateral hearing loss since November 12, 2012, is not warranted; the appeal is denied.  

____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


